           Case:
             Case19-8045   Document:
                   19-11396-MFW   Doc26354Page: 1 02/26/20
                                            Filed    Date Filed:
                                                             Page02/26/2020
                                                                   1 of 1


      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                BCO-025

                                          No. 19-8045

                           IN RE: HDR HOLDING, INC., et al.,
                                        Debtors

           Official Committee of Unsecured Creditors of HDR Holding, Inc.; DNOW L.P.,
                                             Petitioners

   (D. Del. Bankruptcy No. 19-11396; D. Del. Nos. 1-19-cv-01825 & 1-19-cv-01946)


Present:       AMBRO, GREENAWAY Jr. and BIBAS, Circuit Judges

            1. Petition for Permission to Appeal pursuant to 28 U.S.C. Section 158(d)(2);

            2. Response by Respondents GenNx360 Capital Partners LP, Schramm II Inc,
               HDR Holding Inc., and Schramm Inc in Opposition to Petition for
               Permission to Appeal;

            3. Supplemental Brief on behalf of Petitioner Official Committee of
               Unsecured Creditors of HDR Holding Inc.;

            4. Supplemental Brief file by Respondents GenNx360 Capital Partners LP and
               Schramm II.

                                                               Respectfully,
                                                               Clerk/lmr

______________________________ O R D E R _______________________________
The foregoing Petition to appeal directly is denied. If the parties appeal the Bankruptcy
Court’s Order to the District Court, the Court is instructed to consider mootness in the
first instance. This panel will retain jurisdiction over any further appeals.

                                                      By the Court,

                                                      s/Thomas L. Ambro, Circuit Judge

Dated: February 26, 2020
Lmr/cc: All Counsel of Record


                          A True Copy :

                                                                                         A True Copy :



                                                                                                Marcia M . Waldron, Clerk




                               Patricia S. Dodszuweit, Clerk
